  Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 1 of 13 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
                                      :
Charity Hunt                          :
230 Rivercrest Dr.                    :
Coshocton, Ohio 43812                 :    Case No.
                                      :
                      Plaintiff,      :    Judge:
                                      :
v.                                    :    Magistrate:
                                      :
Licking County Sheriff Randy Thorp    :
In his Official Capacity              :    COMPLAINT WITH JURY DEMAND
155 E. Main St.                       :    ENDORSED HEREIN
Newark, Ohio 43055                    :
                                      :
                      Defendant.      :

1. This is an action for damages for violations of the Americans with Disabilities Act (“ADA”)

   as amended by the ADA Amendments Act 42 U.S.C.A. §12101 et. seq., Ohio Revised Code

   §4112 et seq. and the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§2611 et seq.

2. This court has subject-matter jurisdiction over Plaintiff’s federal law claims pursuant to 28

   U.S.C. §1331 and 29 U.S.C. §2617 and pendent jurisdiction over Plaintiff’s state law claims

   pursuant to 28 U.S.C. §1367.

3. Defendant Randy Thorp (“Sheriff”) is the Sheriff of Licking County, Ohio, and a body politic

   and corporate capable of suing or being sued.

4. The Sheriff, in his official capacity, is an employer as that term is defined by Title VII of the

   Federal Civil Rights Act, Ohio law §4112 et seq., and the Family Medical Leave Act.

5. Plaintiff Charity Hunt is an individual residing in Coshocton County, Ohio.

6. From May 14, 2018, until August 25, 2020, Plaintiff was employed by Defendant in the

   communications department.

7. Plaintiff was originally hired to work as a dispatcher.

                                                 1
  Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 2 of 13 PAGEID #: 2




8. She served in that capacity for more than one year, receiving favorable reviews for her work.

9. Plaintiff had no disciplinary action and was once chosen as Employee of the Month.

10. In July 2019, a new role was posted internally. The title of the position was Data Entry

   Specialist.

11. Of the five applicants who interviewed for the role, Plaintiff was chosen.

12. In her new role, she reported to Laura Keene and Lieutenant Dan Loper.

13. As the Data Entry Specialist, she was charged with keeping the LEADS system up to date by

   entering warrants and protection orders issued by the Licking County Court, including

   validating those warrants and orders, and removing expired orders. She also entered sexual

   predator designations and was required to maintain readiness for OSP audits.

14. Throughout her tenure in the Data Entry role, Plaintiff maintained a positive relationship with

   Court personnel and received favorable feedback regarding her performance.

15. Her new role was a full-time job and a first shift assignment.

16. She worked a unique shift that was different from the dispatchers assigned to the

   communications department on first shift.

17. Plaintiff is disabled as that term is defined by the ADA and Ohio law. She suffers with

   Rheumatoid Arthritis. She is treated with Hydroxychloroquine and has a suppressed immune

   system.

18. Plaintiff is also treated for bi-polar disorder and anxiety.

19. Until the COVID-19 emergency, Plaintiff had no reason to discuss her disabilities with her

   superiors and had never needed accommodation in order to perform the essential functions of

   her position.




                                                   2
  Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 3 of 13 PAGEID #: 3




20. When COVID emerged, Plaintiff experienced increased anxiety because of her pre-existing

   conditions and her susceptibility to the worst COVID symptoms.

21. On March 24, 2020, she began a conversation with Ms. Keene expressing her stress and

   requesting accommodation.

22. She asked for an N-95 mask and to limit her exposure to other employees.

23. Plaintiff also suggested that she might need to take FMLA.

24. Keene responded to her request for accommodation by giving her access to the back-entry door

   of the office and suggesting that she lock her office door while at work. In this way she could

   limit her contact with other employees.

25. When Plaintiff spoke with Lt. Loper on March 26, 2020, she advised him of her pre-existing

   RA and expressed her concerns about becoming infected with COVID. Loper also provided

   her with two N-95 masks.

26. From March 30 until April 2, 2020, Plaintiff took PTO.

27. She consulted with her physician about how she should proceed considering her pre-existing

   conditions.

28. On April 2, Keene called Plaintiff to inform her of a schedule change.

29. She informed Plaintiff that instead of performing her normal duties on first shift, she would be

   temporarily assigned to dispatch on third shift.

30. In response to the pandemic and the Governor’s stay-at-home orders, the department was

   reducing staffing in the communications department by implementing so-called “COVID

   days.”

31. All employees would work 32 hours and be paid for 40.




                                                 3
  Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 4 of 13 PAGEID #: 4




32. On first and second shift, the goal was to have eight or fewer employees working in the radio

   room at the same time. Third shift was limited to 3 or 4 employees at one time.

33. On April 3, Plaintiff returned to work.

34. Loper affirmed that Plaintiff’s re-assignment to third shift was only temporary.

35. Plaintiff was supposed to start her new duties on April 4, but when Loper learned that

   Plaintiff’s daughter had been quarantined, he ordered her off work for two weeks until April

   19, 2020.

36. When she returned to work, Plaintiff started her third shift assignment. She was extremely

   stressed because a new dispatch system had been implemented since she last worked in that

   role, and she had received no training on the system.

37. On April 21, she spoke with Keene about her status. Plaintiff truthfully told her she was not

   functioning well due to her health conditions. Keene advised her to “get more sleep.”

38. On April 26, Plaintiff asked Keene when she would be allowed to return to her regular shift

   and her normal duties.

39. Keene told her she did not know.

40. On April 27, Plaintiff emailed Loper, asking for help getting back to her regular job.

41. She informed him that third shift was adversely affecting her medical conditions.

42. Loper offered to switch her to second shift. She agreed, but once on second shift Plaintiff

   continued to struggle with dispatch duties because it is a much busier shift.

43. Despite her increasing anxiety, she continued working.

44. In early May, Plaintiff noted an announcement on the Comp system that COVID days were

   due to end on May 14.

45. She texted Keene asking if she would be allowed to return to her normal shift.



                                                 4
  Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 5 of 13 PAGEID #: 5




46. Keene replied that she should remain on second shift.

47. Every employee in the communications department but Plaintiff returned to their normal shift

   and duties.

48. Dispatch was fully staffed.

49. Plaintiff asked Sgt. Hufford why she was being treated differently. She asked why she was not

   able to return to her normal schedule like everyone else.

50. Hufford told her they were waiting for the courts to open back up.

51. The Court continued to issue protection orders and warrants throughout the COVID

   emergency.

52. Keene had assigned two other employees to do Plaintiff’s job while she was assigned to second

   and third shift.

53. On May 14, 2020, Plaintiff suffered a complete nervous breakdown.

54. She called her psychiatrist who advised that she should take some time off and increase her

   medication.

55. Plaintiff took vacation and sick time from May 15 through May 25.

56. She began a period of FMLA on May 26 for ten weeks.

57. Upon completing the FMLA application, including the physician’s certification, she informed

   her superiors of her bi-polar disorder.

58. Prior to her scheduled return to work date (August 3, 2020), Keene contacted her to inform her

   that she would be required to submit a return-to-work certification verifying that she was fit

   for duty.

59. Her psychiatrist completed the required paperwork and restricted her from performing dispatch

   duties and from working on third shift.



                                                5
  Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 6 of 13 PAGEID #: 6




60. Loper contacted Plaintiff on July 31 to inform her that her restrictions were not acceptable.

61. He told her that she would occasionally be required to perform dispatch duties. He also

   mentioned call-off coverage and major events.

62. Call-offs in the dispatch department are typically covered by a “hit list.” Plaintiff’s name never

   previously appeared on the “hit list.”

63. Plaintiff had never previously been called upon to perform dispatch duties during a major

   event.

64. Plaintiff agreed to speak with her doctor about being released for dispatch duties.

65. On August 3, Plaintiff informed Loper that her doctor would not release her to perform dispatch

   duties but expressed her desire to return to work.

66. She asked about other positions. Loper agreed to investigate it, but eventually informed her

   that there was nothing else available for her.

67. Plaintiff’s data entry duties were assigned to a first shift dispatcher who spent 8 hours in

   dispatch and 32 hours performing Plaintiff’s data entry duties.

68. On August 5, Plaintiff received a letter from Phyllis Manifold informing her that her FMLA

   would expire on August 13 and “if we have not received a completed Fitness for Duty form

   from your treating physician indicating that you are competent to complete all duties of your

   position without restrictions, you will be unable to return to work at that time.”

69. The letter went on to explain that she had the option of applying for additional unpaid leave

   and temporary disability if she could not return to work with no restrictions.

70. Plaintiff enlisted the help of her union. Unfortunately, the Union was unable to arrange a

   meeting to discuss Plaintiff’s need for accommodation and return to work.




                                                    6
  Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 7 of 13 PAGEID #: 7




71. After Plaintiff sent several inquiries regarding her employment status, she received a response

   from Ms. Manifold who reiterated that she could apply for additional unpaid leave to

   recuperate.

72. Finally, on August 26, Plaintiff received a letter informing her of her termination.

73. The letter erroneously stated that Plaintiff (and her union) failed to communicate with the

   Sheriff’s office after August 18.

74. The Union grieved the termination, and the grievance was denied.

75. Plaintiff filed a civil rights charge with the Equal Employment Opportunity Commission

   (EEOC) and received a Notice of Right to Sue on July 16, 2021. (Exhibit A).

                                          COUNT I
                                    FMLA INTERFERENCE

76. Plaintiff restates and incorporates the foregoing allegations as if fully rewritten herein.

77. On or about May 26, 2020, Plaintiff requested leave pursuant to the FMLA and her request

   was approved by Defendant.

78. Plaintiff was released to return to work on August 3, 2020 with work restrictions, which

   included not performing dispatch duties.

79. Plaintiff asked Defendant to accommodate her work restrictions.

80. Defendant refused to allow Plaintiff to return to work with those restrictions in place.

81. Plaintiff asked about other available positions.

82. Loper informed her that there was nothing else available for her.

83. Plaintiff’s data entry duties were assigned to a first shift dispatcher who spent 8 hours in

   dispatch and 32 hours performing Plaintiff’s data entry duties.

84. On August 5, Plaintiff received a letter from Phyllis Manifold informing her that her FMLA

   would expire on August 13 and “if we have not received a completed Fitness for Duty form

                                                  7
  Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 8 of 13 PAGEID #: 8




   from your treating physician indicating that you are competent to complete all duties of your

   position without restrictions, you will be unable to return to work at that time.”

85. Plaintiff was unable to obtain a release to return to work without restrictions.

86. On August 26, Plaintiff received a letter informing her of her termination.

87. The Union grieved the termination, and the grievance was denied.

88. By refusing to reinstate Plaintiff upon her release to return to work and by terminating her,

   Defendant interfered with Plaintiff’s FMLA rights.

89. Plaintiff has been damaged by Defendants’ interference with her FMLA rights and is entitled

   to damages therefore, including liquidated damages.

                                    COUNT II
                           DISABILITY DISCRIMINATION
              IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
            (FAILURE TO ACCOMMODATE AND WRONGFUL TERMINATION)

90. Plaintiff restates and incorporates the foregoing paragraphs as if fully rewritten herein.

91. Defendant is an employer as that term is defined by the ADA.

92. Plaintiff is a qualified individual with a disability as that term is defined by the ADA.

93. Prior to the COVID emergency, Plaintiff performed her data entry duties, full-time, without

   issue.

94. The data entry role was a competitively bid position.

95. When she accepted the role, Plaintiff’s duties and her shift changed.

96. When Plaintiff accepted the role, she was replaced by a newly hired dispatcher.

97. At all times relevant herein, Plaintiff was able to fulfill all the essential functions of her data

   entry position with or without accommodation.

98. The only time (prior to the COVID emergency) that she was called upon to perform dispatch

   duties was one time, before she was replaced by a new dispatcher.

                                                  8
  Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 9 of 13 PAGEID #: 9




99. When she was called upon to perform dispatch duties during the COVID emergency, Plaintiff

   was informed that it was “temporary,” meaning that she would be returned to her former

   position.

100.   While she was on family medical leave, Plaintiff’s data entry duties were taken over by a

   dispatcher who reportedly devoted no less than 32 hours per week to the job.

101.   Upon release to return to work, Plaintiff requested accommodations.

102.   Her requested accommodation was denied.

103.   The only alternative that was offered was to take additional unpaid leave to “recuperate.”

104.   Plaintiff’s disabilities are chronic and will not be cured with time.

105.   Defendant’s insistence that Plaintiff be released to return to work without restrictions is a

   violation of the ADA.

106.   The department’s refusal to offer a viable accommodation is a violation of the ADA.

107.   The Defendant’s refusal to engage in the interactive accommodation process is a violation

   of the ADA.

108.   When Plaintiff was unable to return to work without restrictions, Defendant terminated her

   employment.

109.   Defendant terminated Plaintiff because of her disabilities and because she needed

   accommodation.

110.   Plaintiff has been damaged by Defendant’s violations of the ADA such that she is entitled

   to damages, therefore.

                                          COUNT III
                                        RETALIATION
                                  IN VIOLATION OF THE ADA

111.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten herein.



                                                 9
Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 10 of 13 PAGEID #: 10




112.   Defendant is an employer as that term is defined by the ADA.

113.   Plaintiff is a qualified individual with a disability as that term is defined by the ADA.

114.   Prior to the COVID emergency, Plaintiff performed her data entry duties, full-time, without

   issue or complaint.

115.   At all times relevant herein, Plaintiff was able to fulfill all the essential functions of her

   data entry position with or without accommodation.

116.   Upon release to return to work from leave of absence, Plaintiff requested accommodations

   that would have allowed her to perform the essential functions of her data entry position.

117.   When she requested accommodations, Plaintiff was engaged in protected activity as that

   term is defined by the ADA.

118.   Defendant declined to offer Plaintiff an accommodation that would have allowed her to

   return to her data entry position.

119.   When Plaintiff was unable to return to work without restrictions, Defendant terminated her

   employment.

120.   Defendant terminated Plaintiff in retaliation for her request for accommodation.

121.   Plaintiff has been damaged by Defendant’s unlawful and retaliatory termination of her

   employment such that she is entitled to damages, therefore.

                                  COUNT IV
                         DISABILITY DISCRIMINATION
                IN VIOLATION OF OHIO REVISED CODE §4112 et seq.
          (FAILURE TO ACCOMMODATE AND WRONGFUL TERMINATION)

122.   Plaintiff restates and incorporates the foregoing paragraphs as if fully rewritten herein.

123.   Defendant is an employer as that term is defined by Ohio law.

124.   Plaintiff is a qualified individual with a disability as that term is defined by Ohio law.




                                                 10
Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 11 of 13 PAGEID #: 11




125.   Prior to the COVID emergency, Plaintiff performed her data entry duties, full-time, without

   issue.

126.   The data entry role was a competitively bid position.

127.   When she accepted the role, Plaintiff’s duties and her shift changed.

128.   When Plaintiff accepted the role, she was replaced by a newly hired dispatcher.

129.   At all times relevant herein, Plaintiff was able to fulfill all the essential functions of her

   data entry position with or without accommodation.

130.   The only time (prior to the COVID emergency) that she was called upon to perform

   dispatch duties was one time, before she was replaced by a new dispatcher.

131.   When she was called upon to perform dispatch duties during the COVID emergency,

   Plaintiff was informed that it was “temporary,” meaning that she would be returned to her

   former position.

132.   While she was on family medical leave, Plaintiff’s data entry duties were taken over by a

   dispatcher who reportedly devoted no less than 32 hours per week to the job.

133.   Upon release to return to work, Plaintiff requested accommodations.

134.   Her requested accommodation was denied.

135.   The only alternative that was offered was to take additional unpaid leave to “recuperate.”

136.   Plaintiff’s disabilities are chronic and will not be cured with time.

137.   Defendant’s insistence that Plaintiff be released to return to work without restrictions, is a

   violation of Ohio law.

138.   The department’s refusal to offer a viable accommodation is a violation of Ohio law.

139.   The Defendant’s refusal to engage in the interactive accommodation process is a violation

   of Ohio law.



                                                11
Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 12 of 13 PAGEID #: 12




140.   When Plaintiff was unable to return to work without restrictions, Defendant terminated her

   employment.

141.   Defendant terminated Plaintiff because of her disabilities and because she needed

   accommodation.

142.   Plaintiff has been damaged by Defendant’s violations of Ohio law such that she is entitled

   to damages, therefore.

                                           COUNT V
                                         RETALIATION
                                  IN VIOLATION OF OHIO LAW

143.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten herein.

144.   Defendant is an employer as that term is defined by Ohio law.

145.   Plaintiff is a qualified individual with a disability as that term is defined by Ohio law.

146.   Prior to the COVID emergency, Plaintiff performed her data entry duties, full-time, without

   issue or complaint.

147.   At all times relevant herein, Plaintiff was able to fulfill all the essential functions of her

   data entry position with or without accommodation.

148.   Upon release to return to work from leave of absence, Plaintiff requested accommodations

   that would have allowed her to perform the essential functions of her data entry position.

149.   When she requested accommodations, Plaintiff was engaged in protected activity as that

   term is defined by Ohio law.

150.   Defendant declined to offer Plaintiff an accommodation that would have allowed her to

   return to her data entry position.

151.   When Plaintiff was unable to return to work without restrictions, Defendant terminated her

   employment.



                                                 12
Case: 2:21-cv-04636-EAS-KAJ Doc #: 1 Filed: 09/16/21 Page: 13 of 13 PAGEID #: 13




152.   Defendant terminated Plaintiff in retaliation for her request for accommodation.

153.   Plaintiff has been damaged by Defendant’s unlawful and retaliatory termination of her

   employment such that she is entitled to damages, therefore.

                                     PRAYER FOR RELIEF

   Wherefore, Plaintiff respectfully prays that this Court grant her:

       a. lost past and future wages and benefits in excess of $75,000;

       b. compensatory damages;

       c. liquidated damages;

       d. an amount in excess of $75,000.00 in compensatory damages for garden variety

          emotional distress;

       e. attorney fees and costs;

       f. prejudgment and post judgment interest;

       g. such other equitable and further relief as may be just and appropriate.


                                                     Respectfully Submitted,
                                                     /s/Sharon Cason-Adams______________
                                                     Sharon Cason-Adams (0067550)
                                                     AGEE CLYMER MITCHELL & PORTMAN
                                                     140 East Town St., Suite 1100
                                                     Columbus, Ohio 43215
                                                     Telephone: 614-221-3318
                                                     Facsimile: 614-221-7308
                                                     scasonadams@ageeclymer.com


                                        JURY DEMAND

       Plaintiff hereby demands trial by jury on all issues triable before a jury.

                                                      /s/Sharon Cason-Adams
                                                      Sharon Cason-Adams




                                                13
